Exhibit 10.1

 

SIXTH AMENDMENT

TO

TERMINALING SERVICES AGREEMENT — SOUTHEAST AND COLLINS/PURVIS

 

THIS SIXTH AMENDMENT TO TERMINALING SERVICES AGREEMENT — SOUTHEAST AND
COLLINS/PURVIS (this “Sixth Amendment”) dated as of July 16, 2013 (the
“Effective Date”) is entered into by and between TransMontaigne Partners L.P. on
behalf of itself and its Affiliates (“Owner”) and Morgan Stanley Capital Group
Inc. (“Customer”), each sometimes referred to herein each as a “Party” and,
collectively, as the “Parties.”

 

R E C I T A L S:

 

A.            Owner and Customer previously entered into the Terminaling
Services Agreement — Southeast and Collins/Purvis, dated as of January 1, 2008,
as amended by the First Amendment to Terminaling Services Agreement — Southeast
and Collins/Purvis, effective January 1, 2008, the Second Amendment to
Terminaling Services Agreement — Southeast and Collins/Purvis, effective June 1,
2009, the Third Amendment to Terminaling Services Agreement — Southeast and
Collins/Purvis, effective December 22, 2009, the Fourth Amendment to Terminaling
Services Agreement — Southeast and Collins/Purvis, dated as of April 14, 2010,
and the Fifth Amendment to Terminaling Services Agreement — Southeast and
Collins/Purvis, dated as of March 15, 2012 (collectively, the “Original TSA”).

 

B.            Owner and Customer desire to amend the Original TSA in certain
respects.

 

NOW, THEREFORE, in consideration of the premises and the covenants, conditions,
and agreements contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

 

ARTICLE 1
DEFINITIONS AND CONSTRUCTION

 

1.1          Defined Terms.  Capitalized terms and references used but not
otherwise defined in this Sixth Amendment have the respective meanings given to
such terms in the Original TSA.

 

1.2          Headings.  All headings herein are intended solely for convenience
of reference and shall not affect the meaning or interpretation of the
provisions of this Sixth Amendment.

 

1.3          References.  Each reference in the Original TSA to “this
Agreement”, “herein” or words of like import referring to such Original TSA
shall mean and be a reference to the Original TSA, as amended by this Sixth
Amendment, and “thereunder”, “thereof” or words of like import shall mean and be
a reference to the Original TSA, as amended by this Sixth Amendment.  Any
notices, requests, certificates and other documents executed and delivered on or
after the date hereof may refer to the Original TSA without making specific
reference to this Sixth Amendment, but nevertheless all such references shall
mean the Original TSA as amended by this Sixth Amendment.

 

ARTICLE 2

AMENDMENT TO AGREEMENT

 

2.1          Section 1 of the Original TSA is amended by adding the following
definition in the appropriate alphabetical order:

 

“CPI-U” has the meaning ascribed thereto in Attachment “A-1”.”

 

--------------------------------------------------------------------------------


 

2.2          Section 1 of the Original TSA is amended by replacing, in its
entirety, the definition of “Contract Year” with the following definition:

 

“Contract Year” means, (i) with respect to the Initial Term, a period of twelve
(12) consecutive Months that commences on January 1st and ends on December
31st (provided that the last Contract Year of the Initial Term shall end on July
31, 2015) and (ii) with respect to the Renewal Term, a period of twelve (12)
consecutive Months that commences on August 1st and ends on July 31st.”

 

2.3          Section 12 of the Original TSA shall be deleted in its entirety and
replaced with the following paragraph:

 

“SECTION 12.    ASSIGNMENT.

 

12.1        This Agreement shall be binding upon and shall inure to the benefit
of the successors and assigns of each Party.  Neither Party shall transfer or
assign, hypothecate, pledge, encumber or mortgage this Agreement or its rights
or interests hereunder, in whole or in part, or delegate its obligations
hereunder, in whole or in part, without the prior written consent of the other
Party, unless such transfer or assignment is to an Affiliate, in which case no
consent shall be required (but in which case the Party assigning to its
Affiliate shall give notice to the other Party).  Notwithstanding the foregoing,
Owner may assign or transfer this Agreement, in whole or in part, to a Third
Party that purchases the Tanks or the Terminals from Owner so long as (a) such
assignment would not reasonably be expected to materially impair the services to
be provided under this Agreement and (b) Owner gives written notice to Customer
of such assignment or transfer.

 

12.2        Notwithstanding Section 12.1, Customer may assign or transfer this
Agreement, in whole or in part, to a Third Party with an equal or better
corporate credit rating than Customer, but in no event less than BBB/Baa (or the
investment grade equivalent as designated by Moody’s Investor Services, Inc.,
Standard & Poor’s Ratings Group or Fitch Ratings) absent Owner’s prior written
consent (but with prior written notice to Owner).  If Customer desires to assign
or transfer all or a portion of its rights under this Agreement to a Third Party
with a credit rating lower than BBB/Baa, then Owner may, in its sole discretion,
condition its consent to such assignment or transfer on Customer providing a
performance guarantee, in form and substance reasonably acceptable to Owner,
securing the Third Party’s obligations under this Agreement for the remainder of
the Term.

 

12.3        Any attempt to assign, hypothecate, pledge, encumber or mortgage
this Agreement by either Party in violation of this Section 12 shall be null and
void.  The consent by Owner to any assignment, hypothecation, pledge,
encumbrance, or mortgage of this Agreement at the request of Customer shall not
constitute a waiver of Owner’s right to withhold its consent to any other or
further assignment, hypothecation, pledge, encumbrance or mortgage of this
Agreement.  The absolute and unconditional prohibitions contained in this
Section 12 and Customer’s agreement to them are material inducements to Owner to
enter into this Agreement and any breach thereof will constitute an event of
default hereunder permitting Owner to exercise all remedies provided for in this
Agreement or by Applicable Law.”

 

--------------------------------------------------------------------------------


 

2.4          Section 7 of Attachment “A” shall be deleted in its entirety and
replaced with the following:

 

“7.           TERM:  This Agreement shall commence on the Effective Date and
shall continue in effect through July 31, 2015 (the “Initial Term”), after which
this Agreement shall automatically continue (the “Renewal Term”) unless and
until Customer provides Owner at least twenty-four (24) Months’ notice of
Customer’s intent to terminate this Agreement at the end of the Initial Term or
during the Renewal Term.  The Initial Term and the Renewal Term shall be deemed,
collectively, the “Term” of this Agreement.  Notwithstanding the foregoing,
effective at any time from and after July 31, 2023, Owner may terminate this
Agreement by providing Customer at least twenty-four (24) Months’ notice of
Owner’s intent to terminate this Agreement.”

 

2.5          Section I of Attachment “A-1” is amended by adding the following
after the last table:

 

“The Minimum Annual Throughput Commitment, Throughput Fee and Minimum Monthly
Throughput Commitment applicable to the Terminals and tankage during Contract
Year “1/14 — 12/14”, as set forth above, will apply to Customer’s use of such
Terminals and tankage until the end of the Initial Term.”

 

2.6          The second paragraph in Section I of Attachment “A-1” establishing
the CPI adjustment shall be deleted in its entirety and replaced with the
following paragraph:

 

“Following the Initial Term, the Throughput Fee set forth in Section I of
Attachment “A-1”, the Excess Throughput Fee set forth in Section II of
Attachment “A-1” and the other fees and charges set forth in Sections III, IV
and V of Attachment “A-1” will be increased, effective on the first day of each
Contract Year of the Renewal Term, based upon annual changes in the United
States Consumer Price Index — All Urban Consumers, U.S. City Average, Not
Seasonally Adjusted (“CPI-U”) utilizing the previous April as the base month for
the CPI-U.  The rates set forth in this Agreement would be escalated for the
first Contract Year of the Renewal Term based upon the percentage increase in
the CPI-U between that published for April 2014 and that published for April
2015.  If the United States Government materially changes the manner of
computing the CPI-U or ceases to publish the CPI-U at any time during the Term
of this Agreement, the Parties will negotiate in good faith to agree upon a
substitute index or methods of computing the index for purposes of escalating
the fees and charges under this Agreement.”

 

ARTICLE 3

MISCELLANEOUS

 

3.1          Effective Date.  This Sixth Amendment shall be effective as of
Effective Date.

 

3.2          Scope of Sixth Amendment.  The Original TSA is amended only as
expressly modified by this Sixth Amendment.  Except as expressly modified by
this Sixth Amendment, the terms of the Original TSA remain unchanged, and the
Original TSA is hereby ratified and confirmed by the Parties in all respects. 
In the event of any inconsistency between the terms of the Original TSA and this
Sixth Amendment, this Sixth Amendment shall prevail to the extent of such
inconsistency.

 

3.3          Representations and Warranties.  Each Party represents and warrants
that this Sixth Amendment has been duly authorized, executed and delivered by it
and that each of this Sixth Amendment and the Original TSA constitutes its
legal, valid, binding and enforceable obligation,

 

--------------------------------------------------------------------------------


 

enforceable against it in accordance with its terms, except to the extent such
enforceability may be limited by the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and by general principles of equity.

 

3.4          No Waiver.  Except as expressly provided herein, the execution and
delivery of this Sixth Amendment shall not be deemed or construed to (i)
constitute an extension, modification or waiver of any term or condition of the
Original TSA, (ii) give rise to any obligation on the part of any Party to
extend, modify or waive any term or condition of the Original TSA, or (iii) be a
waiver by any Party of any of its rights under the Original TSA, at law or in
equity.

 

3.5          Reaffirmation.  Each Party hereby reaffirms each and every
representation, warranty, covenant, condition, obligation and provision set
forth in the Original TSA, as modified hereby.

 

3.6          Choice of Law.  This Sixth Amendment shall be subject to and
governed by the laws of the State of New York, excluding any conflicts of law,
rule or principle that might refer to the construction or interpretation of this
Sixth Amendment to the laws of another state.

 

3.7          Jurisdiction.  Each Party hereby submits to the exclusive
jurisdiction of any state court of Delaware located in Wilmington, Delaware
(without recourse to arbitration unless both Parties agree in writing), and to
service of process by certified mail, delivered to the Party at the most recent
designated address.  Each Party hereby irrevocably waives to the fullest extent
permitted by Applicable Law, any objection to personal jurisdiction, whether on
grounds of venue, residence or domicile.

 

3.8          Waiver by Jury Trial.  Each Party further waives, to the fullest
extent permitted by Applicable Law, any right it may have to a trial by jury in
respect of any proceedings relating to this Sixth Amendment.

 

3.9          Severability.  If any Article, Section or provision of this Sixth
Amendment shall be determined to be null and void, voidable or invalid by a
court of competent jurisdiction, then for such period that the same is void or
invalid, it shall be deemed to be deleted from this Sixth Amendment and the
remaining portions of this Sixth Amendment shall remain in full force and
effect.

 

3.10        Counterparts; Facsimile Signatures.  This Sixth Amendment may be
executed by the Parties in separate counterparts and delivered by electronic or
facsimile transmission or otherwise and all such counterparts shall together
constitute one and the same instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Sixth Amendment as of the
Effective Date.

 

MORGAN STANLEY CAPITAL GROUP INC.

 

 

By:

/s/ Martin Mitchell

 

Name:

Martin Mitchell

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

TRANSMONTAIGNE PARTNERS L.P.

 

 

 

 

 

By:  TransMontaigne GP L.L.C., its general partner

 

 

 

 

 

 

 

By:

/s/ Charles L. Dunlap

 

Name:

Charles L. Dunlap

 

Title:

Chief Executive Officer

 

 

Signature Page to Sixth Amendment to Southeast/Collins TSA

 

--------------------------------------------------------------------------------